Rios v Tiny Giants Daycare, Inc. (2016 NY Slip Op 00352)





Rios v Tiny Giants Daycare, Inc.


2016 NY Slip Op 00352


Decided on January 20, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 20, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
THOMAS A. DICKERSON
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2015-07585
 (Index No. 709660/14)

[*1]Matias Rios, etc., et al., appellants, 
vTiny Giants Daycare, Inc., et al., defendants, Jose Done, respondent.


Aaronson Rappaport Feinstein & Deutsch, LLP, New York, NY (Deirdre E. Tracey of counsel), for appellants.
Mitchel B. Craner, New York, NY, for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Gavrin, J.), entered July 15, 2015, which granted the defendant Jose Done's motion pursuant to CPLR 3211(a)(7) to dismiss the amended complaint insofar as asserted against him.
ORDERED that the order is affirmed, with costs.
In considering a motion to dismiss for failure to state a cause of action pursuant to CPLR 3211(a)(7), the sole criterion is whether, from the four corners of the complaint, "factual allegations are discerned which taken together manifest any cause of action cognizable at law" (Guggenheimer v Ginzburg, 43 NY2d 268, 275; see Country Pointe at Dix Hills Home Owners Assn., Inc. v Beechwood Org., 80 AD3d 643, 649; Fishberger v Voss, 51 AD3d 627, 628; McGuire v Sterling Doubleday Enters., L.P., 19 AD3d 660, 661-662). Although the pleading is to be afforded a liberal construction on a motion to dismiss pursuant to CPLR 3211 (see Leon v Martinez, 84 NY2d 83, 87-88), the allegations in a complaint cannot be vague and conclusory (see Stoianoff v Gahona, 248 AD2d 525, 526), and "[b]are legal conclusions" will not suffice (Baron v Galasso, 83 AD3d 626, 628; see Riback v Margulis, 43 AD3d 1023). Here, the Supreme Court properly granted the defendant Jose Done's motion to dismiss the amended complaint insofar as asserted against him on the ground that the conclusory allegations therein were insufficient to state a cause of action against him.
BALKIN, J.P., DICKERSON, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court